EXHIBIT 10.7

 

Dollar General Store #00700

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made and entered
into effective as of the 6th day of November, 2012, by and between THE BROADWAY
GROUP, L.L.C., an Alabama limited liability company, (herein referred to as
“Assignor”), and IREIT MADISONVILLE DG, L.L.C., a Delaware limited liability
company, (herein referred to as “Assignee”);

 

WITNESSETH:

 

WHEREAS, The Broadway Group, LLC, an Alabama limited liability company (the
“Landlord”) entered into that certain Lease with Dolgencorp, LLC, a Kentucky
limited liability company (the “Tenant”) dated effective the 10TH day of
November, 2011, and as subsequently modified by Lease Commencement Date
Agreement / Lease Modification Agreement #1 dated October 1, 2012,   (herein
referred to as the “Lease”), pertaining to the lease by said Tenant from
Landlord of the real estate and improvements located at 4225 Highway 411,
Madisonville, Monroe County, Tennessee, and being more particularly described on
Exhibit “A” attached hereto and made a part hereof by reference (the “Leased
Premises”); and,

 

WHEREAS, a Memorandum of Lease was entered into by and between the Landlord and
Tenant dated June 25, 2012, and was recorded June 28, 2012 in Book M226,
Page 794,  in the Register’s Office for Monroe County, Tennessee; and,

 

WHEREAS, Assignor has agreed to assign all of its right, title and interest in
and to the Lease and the Leased Premises to Assignee, and Assignee has agreed to
assume and perform Assignor’s liabilities and obligations as Landlord arising
under the Lease on and after the date hereof, all in accordance with this
Assignment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
agree as follows:

 

1.            Assignment. Assignor hereby assigns, transfers, and sets over to
Assignee and Assignee does hereby accept such assignment, transfer and setting
over to Assignee, all of Assignor’s rights, benefits, privileges and obligations
as Landlord in and to the Lease.

 

2.            Indemnity by Assignor. Assignor shall indemnify and hold Assignee
harmless from any claim, liability, cost or expense (including without
limitation reasonable attorneys’ fees and costs) arising out of any obligation
or liability of the Landlord under the Lease which was to be performed or which
became due prior to the date hereof.

 

3.            Assumption. Assignee hereby assumes all liabilities and
obligations of Assignor as Landlord under the Lease, or which arise out of
Assignor being the owner of the property which is the subject of the Lease,
which arise on or after the date hereof and agrees to perform all obligations of
Landlord under the Lease, which are to be performed or which become due on or

 

--------------------------------------------------------------------------------


 

after the date hereof.

 

4.                                   Indemnity by Assignee. Assignee shall
indemnify and hold Assignor harmless from any claim, liability, cost or expense
(including without limitation reasonable attorneys’ fees) arising out of
Assignee’s failure to perform any of Assignee’s obligations as Landlord under
the Lease arising on or after the date upon which the Lease is assumed by
Assignee hereunder.

 

5.                                   Representations and Warranties Assignor
hereby represents and warrants to Assignee:

 

(a)                              That Assignor is the owner of the fee simple
estate of the subject property, has full power and authority to assign the Lease
to Assignee, and that said Lease has been executed by the proper parties;

 

(b)                              That all of the terms, provisions and
conditions of Lease is currently in full force and effect according to its
original terms and that there are no present defaults in the performance of any
of such terms and conditions;

 

(c)                               That the Assignor has not executed a prior
assignment of said Lease which remains in full force and effect.

 

(d)                              That the Assignor has not performed any acts or
executed any instruments which might prevent the Assignee from operating any of
the terms or conditions of this assignment and agreement or which would limit
the Assignee in such operations;

 

(e)                               That the Assignor has not executed or granted
any modification or amendment of the Lease, except as specifically enumerated
herein;

 

(f)                                That the Assignor has been paid all amounts
due as Landlord under the Lease and the Tenant in said Lease is current in the
amounts due Assignor as Landlord; and,

 

(g)                               That there are no outstanding obligations of
the Assignor as Landlord under the Lease.

 

6.                                   Further Assurances. Assignor covenants with
Assignee and Assignee covenants with Assignor that each will execute or procure
any additional documents necessary to establish the rights of the other
hereunder.  Assignor does further assign to Assignee all security deposits, if
any, paid by the Tenant specified in said Lease.

 

7.                                   Counterparts. This Assignment may be
executed by the parties in counterparts, in which event the signature
pages thereof shall be combined in order to constitute a single original
document.

 

8.                                   Binding Effect. This Assignment shall be
binding upon and inure to the benefit of Assignor, Assignee and their respective
successors, heirs and assigns.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Assignor has caused this Assignment to be
executed by its duly authorized Manager to be effective as of the date set forth
above.

 

 

ASSIGNOR:

 

 

 

THE BROADWAY GROUP, L.L.C., an Alabama limited liability company

 

 

 

 

BY:

BROADWAY MANAGEMENT, LLC,

 

 

Its Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Robert M. Broadway

 

 

Robert M. Broadway, Manager

 

 

STATE OF ALABAMA

)

 

:

MADISON COUNTY

)

 

Before me, the undersigned authority, a Notary Public in and for said County and
State aforesaid, personally appeared Robert M. Broadway, with whom I am
personally acquainted, or proved to me on the basis of satisfactory evidence,
and who, upon oath, acknowledged himself to be the Manager of Broadway
Management, LLC, an Alabama limited liability company, the Manager of The
Broadway Group, LLC, an Alabama limited liability company, the within named
bargainor, and that he, as such Manager, is authorized by the maker to execute
the within instrument on its behalf, and who acknowledged that he executed the
within instrument on behalf of maker for the purposes therein contained.

 

Witness my hand and official seal at office in Huntsville, Madison County,
Alabama, this 1st day of November, 2012.

 

 

 

/s/ James G. Harrison

 

Notary Public

 

My Commission Expires: 7-15-2005

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Assignee has caused this Assignment to be
executed by its duly authorized representative to be effective as of the date
set forth above.

 

 

ASSIGNEE:

 

 

 

IREIT MADISONVILLE DG, L.L.C., a Delaware limited liability company

 

 

 

 

BY:

IREIT DG SPE MEMBER, L.L.C., a Delaware limited liability company, its Sole
Member

 

 

 

 

 

 

By:

INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation,

 

 

 

Its Sole Member

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

Name:

David Z. Lichterman

 

 

 

Title:

Treasurer/Chief Acctg. Officer

 

STATE OF ILLINOIS

)

 

:

DUPAGE COUNTY

)

 

Before me, the undersigned authority, a Notary Public in and for said County and
State aforesaid, personally appeared David Z. Lichterman, with whom I am
personally acquainted, or proved to me on the basis of satisfactory evidence,
and who, upon oath, acknowledged himself to be the Treasurer of INLAND REAL
ESTATE INCOME TRUST, INC., a Maryland corporation, the sole Member of IREIT DG
SPE MEMBER, L.L.C., a Delaware limited liability company, the Sole Member of
IREIT MADISONVILLE DG, L.L.C., a Delaware limited liability company, the within
named bargainor, and that he, as such officer, is authorized by the maker to
execute the within instrument on its behalf, and who acknowledged that he
executed the within instrument on behalf of maker for the purposes therein
contained.

 

Witness my hand and official seal at office in Oak Brook,
DuPage County, Illinois, this 2nd day of November, 2012.

 

 

 

/s/ Susan Metzler

 

Notary Public

 

My Commission Expires: 5-5-15

 

4

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LAND in Monroe County, Tennessee, being Lot 3, North Town Center, as shown on
the plan of record in Plat Cabinet B, Slide 169A, Register’s Office for Monroe
County, Tennessee, being more particularly described as follows:

 

Beginning at a 1/2” iron pin cap number #890 on the Southeast side of U.S. 411
at the common corner to Lot 5, North Town Center, Plat Book B Slide 169A; thence
with the Southeast line of said U.S.  411 and with a curve to right having a
radius of 7586.93’ for an arc distance of 157.23’ and a chord bearing of N49deg
59’23”E - 157.23’ to an iron pin found at the point of tangency; thence N
50deg35’00”E - 42.78’ to an iron pin found at the common corner of Lot 2, North
Town Center, Plat Book B Slide 169A; thence leaving said U.S.  411 and with the
line of said Lot 2, S39deg21’09”E - 225.00’ an iron in found in the line of Lot
4, North Town Center, Plat Book B Slide 169A; thence with the line of said Lot 4
and Lot 5 in part, S50deg33’00”W - 200.00’ to a 1/2” iron pin found at the
common corner to said Lot 5; thence with the line of said Lot 5, N 39deg21’09”W
— 223.49’ to the point of beginning.

 

Being the same property conveyed to The Broadway Group, LLC, by deed from
Barbara Pennington of record in Book WD353, Page 410, Register’s Office for
Monroe County, TN.

 

5

--------------------------------------------------------------------------------